UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR ⁪TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number 000-21329 TIB FINANCIAL CORP. (Exact name of registrant as specified in its charter) FLORIDA 65-0655973 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 599 9th STREET NORTH, SUITE 101, NAPLES, FLORIDA 34102-5624 (Address of principal executive offices) (Zip Code) (239) 263-3344 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.TYes£No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).£Yes£No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer”, “ large accelerated filer” and“smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): £ Large accelerated filer £ Accelerated filer T Non-accelerated filer £ Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).£YesTNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common Stock, $0.10 Par Value Class Outstanding as of April 30, 2010 TIB FINANCIAL CORP. FORM 10-Q For the Quarter Ended March 31, 2010 INDEX PART I.FINANCIAL INFORMATION Item 1.Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3.Quantitative and Qualitative Disclosures About Market Risk 34 Item 4.Controls and Procedures 34 PART II.OTHER INFORMATION Item 1a. Risk Factors 34 Item 4.Other Information 34 Item 5.Exhibits 34 PART I.FINANCIAL INFORMATION Item 1.Financial Statements TIB FINANCIAL CORP. CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except per share data) March 31, 2010 December 31, 2009 (Unaudited) Assets Cash and due from banks $ $ Investment securities available for sale Loans, net of deferred loan costs and fees Less: Allowance for loan losses Loans, net Premises and equipment, net Goodwill Intangible assets, net Other real estate owned Accrued interest receivable and other assets Total Assets $ $ Liabilities and Shareholders’ Equity Liabilities Deposits: Noninterest-bearing demand $ $ Interest-bearing Total deposits Federal Home Loan Bank (FHLB) advances Short-term borrowings Long-term borrowings Accrued interest payable and other liabilities Total liabilities Shareholders’ equity Preferred stock – $.10 par value: 5,000,000 shares authorized, 37,000 shares issued and outstanding, liquidation preference of $38,173 and $37,702, respectively Common stock - $.10 par value: 100,000,000 shares authorized, 14,961,376 shares issued, 14,887,922 shares outstanding Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury stock, at cost, 73,454 shares ) ) Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ See accompanying notes to consolidated financial statements 3 TIB FINANCIAL CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) Three Months Ended March 31 Interest and dividend income Loans, including fees $ $ Investment securities: Taxable Tax-exempt 67 75 Interest-bearing deposits in other banks 74 20 Federal Home Loan Bank stock 3 ) Federal funds sold and securities purchased under agreements to resell - 3 Total interest and dividend income Interest expense Deposits Federal Home Loan Bank advances Short-term borrowings 23 24 Long-term borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts Fees on mortgage loans originated and sold Investment advisory and trust fees Loss on sale of indirect auto loans ) - Other income Investment securities gains (losses), net Other-than-temporary impairment losses on investments prior to April 1, 2009 adoption of ASC 320-10-65-1 - ) Other-than-temporary impairment losses on investments subsequent to April 1, 2009 Gross impairment losses - N/A Less: Impairments recognized in other comprehensive income - N/A Net impairment losses recognized in earnings subsequent to April 1, 2009 - N/A Total non-interest income Non-interest expense Salaries and employee benefits Net occupancy and equipment expense Other expense Total non-interest expense Loss before income taxes ) ) Income tax benefit - ) Net Loss $ ) $ ) Preferred dividends earned by preferred shareholders and discount accretion Net loss allocated to common shareholders $ ) $ ) Basic and diluted loss per common share $ ) $ ) See accompanying notes to consolidated financial statements 4 TIB FINANCIAL CORP. Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) (Dollars in thousands, except share and per share amounts) Preferred Shares Preferred Stock Common Shares Common Stock Additional Paid in Capital Accumulated Deficit Accumulated Other Comprehensive Income (Loss) Treasury Stock Total Shareholders’ Equity Balance, January 1, 2010 $ ) $ ) $ ) $ Comprehensive loss: Net loss ) ) Other comprehensive income Net market valuation adjustment on securities available for sale Less: reclassification adjustment for gains ) Other comprehensive income: Comprehensive loss ) Preferred stock discount accretion ) - Stock-based compensation Balance, March 31, 2010 $ ) $ ) $ ) $ 5 Preferred Shares Preferred Stock Common Shares Common Stock Additional Paid in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Total Shareholders’ Equity Balance, January 1, 2009 $ ) $ ) $ Comprehensive loss: Net loss ) ) Other comprehensive income, net of tax expense of $245 Net market valuation adjustment on securities available for sale Less: reclassification adjustment for gains, net of tax expense of $224 ) Other comprehensive income Comprehensive loss ) Issuance costs associated with preferred stock issued ) ) Preferred stock discount accretion ) - Stock-based compensation and related tax effect Common stock dividends declared, 1% ) - Cash dividends declared, preferred stock ) ) Balance, March 31, 2009 $ ) $ ) $ 6 TIB FINANCIAL CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (Unaudited) (Dollars in thousands) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Provision for loan losses Deferred income tax benefit (loss) - ) Investment securities net realized gains ) ) Net amortization of investment premium/discount Write-down of investment securities - 23 Stock-based compensation (Gain)/Loss on sales of OREO (3 ) Loss on the sale of indirect auto loans - Other Mortgage loans originated for sale ) ) Proceeds from sales of mortgage loans Fees on mortgage loans sold ) ) Change in accrued interest receivable and other assets Change in accrued interest payable and other liabilities ) Net cash provided by operating activities ) Cash flows from investing activities: Purchases of investment securities available for sale ) ) Sales of investment securities available for sale Repayments of principal and maturities of investment securities available for sale Net cash received in acquisition of operations - Riverside Bank of the Gulf Coast - Net (purchase) sale of FHLB stock - ) Principal repayments on loans, net of loans originated or acquired Purchases of premises and equipment ) ) Proceeds from sales of loans - Proceeds from sale of OREO Net cash provided by (used in) investing activities ) Cash flows from financing activities: Net increase (decrease) in demand, money market and savings accounts ) Net increase (decrease) in time deposits ) Net change in brokered time deposits ) ) Net increase (decrease) in federal funds purchased and securities sold under agreements to repurchase ) ) Net change in short term FHLB advances - ) Income tax effect related to stock-based compensation - (5
